Case 9:20-bk-10554-DS   Doc 343-8 Filed 09/18/20 Entered 09/18/20 20:43:59   Desc
                          Exhibit Exhibit 8 Page 1 of 10




                   EXHIBIT 8
     Case 9:20-bk-10554-DS        Doc 343-8 Filed 09/18/20 Entered 09/18/20 20:43:59       Desc
                                      Exhibit Exhibit 8 Page 2 of 10
                            Arizona Department of Economic Security (DES)
                                                Meeting Title
Facilitator:           Penny Baroldy                    Note Taker: Cynthia Ford
Date/Time:             Friday June 5, 2020 8:30-9am
Location:              Hangouts
Conference Line:



                                      MEETING PARTICIPANTS
☒   Nicolette Fidel                               ☐ Franny Hyland
☒   Penny Baroldy                                 ☒ Mary Lynn Greenhow
☒   Cynthia Ford                                  ☒ Rick Becker
☒   Christine Willis                              ☒ Tricia Bawn
☒   Minnie Williams                               ☐


                                             AGENDA
                                                                                          Person
Time                                     Agenda/Topic
                                                                                          Responsible
         Introductions                                                                    Nicolette
         Overview of the three workgroups
             • HCBS – Colleen Suarez – Lead
             • GH – Jennifer Atkins – Lead
             • HPD – Kathy Ludban
             Statewide groups determined the best way to handle the transition for this
             project was to have it centralized rather than by individual Districts.

         Member Call Data
           • Community Protection (HPD) group homes will have separate vendor
             call to convey the specific clinical requirements
           • GH line of business
                 o Efforts being made to have staff and home structure maintained
                 o Penny stated that 97% of members have been contacted and
                     based on their responses planning can be had for next steps/
                     action and implementation
                 o Chris confirmed only twenty-four (24) members and families
                     need to be contacted as of this morning

         Communications
           • Staff and member communication has been shared with CPES
           • Mary Lynn asked for clarification on dates for GH transitions. Nicolette
             explained that the dates had been moved up to allow for extenuating
             circumstances that may require additional or specific action. The
Case 9:20-bk-10554-DS
          movement of theDoc    343-8
                             dates        Filed 09/18/20
                                   will ensure               Entered
                                                that the final       09/18/20
                                                               deadline        20:43:59
                                                                        is met with no    Desc
          unresolved issues.  Exhibit  Exhibit 8   Page   3 of 10
      • Continue to review messaging for clarity and to ensure understanding
          of what is requested/required by potential vendors
      • Nicolette wants CPES to participate in meetings that will be held with
          potential vendors in that CPES can provide valued direction. No date
          has yet been set for the vendor meeting
      • Rick stated that he anticipates the potential vendors will want to review
          financial records as well
      • Nicolette asked if there is a site by site plan on CPES part or if they have
          an overall broader plan. Mary Lynn stated that CPES isn’t ready just yet
          with a plan to present. Wanted to have this initial meeting to help with
          understanding of what is expected before CPES puts their transition
          plan together for presentation
      • Nicolette agreed that this meeting should help with CPES planning on
          how they can best assist moving forward
      •
   Current Barriers
      • MaryLynn raised a question about members who may need to be moved
          now. Nicolettes stated that special situations/circumstances are being
          tracked and the Team will make a decision on how to handle either
          vendor calls or direct calls for those individual cases
      • Minnie informed the group that there is a meeting planned to discuss
          IDLA. Request was made by Nicolette to include MaryLynn in those
          meetings
      • Nicolette shared that all Developmental Homes licenses have been
          transitioned with the exception of one new home, she will follow up with
          OLCR
      • Employment and Day services are the only remaining service issues.
          Will be evaluating at a later date how to fill this gap because of COVID-
          19
      • MaryLynn emphasized the importance of Raytheon group supported
                                                                                        Nicolette
          employment site. They require a clearance to cone on site. This may
          take some time to obtain. Margaret and Marie from DDD will need to be
          involved in these discussions. Penny will reach out to them . Need to
          find a location and come up with a plan B.
      • Some concerns have been raised about when members are supposed
          to be moved. Nicolette stated that she noticed on the tracker that some
          members had specific requests for new locations. Need to keep
          members informed regarding current state and how that impacts their
          future move requests
      • MaryLynn requested having spreadsheet shared. She will also send
          Penny names of members where there are questions and or concerns
      • Communications regarding Guardianship was addressed. Mary Lynn
          stated that it would be quite simple, just not the level of participation of
          the Guardian for those members who have one

    Review of Action Items and Assignments                                             Penny
     Case 9:20-bk-10554-DS
        Schedule  Next MeetingDoc 343-8 Filed 09/18/20 Entered 09/18/20 20:43:59 Desc
                                Exhibit Exhibit 8 Page 4 of 10                  Penny
           • Consider afternoon on Monday or Wednesday, preferably after 2pm




                                      ACTION ITEMS LOG
                                                             Due
No                Action Items                    Owner                    Status
                                                             Date
1    Send invite to MaryLynn for IDLA           Penny      6/5/20
     meetings
2    Share spreadsheet with CPES team           Penny      6/8
3    MaryLynn to provide Penny with member      MaryLynn   6/8
     names with special concerns/questions
4    Raytheon homes need to be pushed to
     the front of the priorities list
5    Plan meeting with vendors regarding
     infrastructure issues
6    Schedule next meeting for this workgroup   Penny      6/5




                                BUSINESS DECISIONS LOG
                                            Date       Date
No             Business Decision                                        Approved By
                                          Identified Approved
1
2
3
4
5
     Case 9:20-bk-10554-DS         Doc 343-8 Filed 09/18/20 Entered 09/18/20 20:43:59     Desc
                                       Exhibit Exhibit 8 Page 5 of 10
                            Arizona Department of Economic Security (DES)
                                  CPES – LEADERSHIP TEAM MEETING
Facilitator:           Nicolette Fidel                   Note Taker: Cynthia Ford
Date/Time:             Monday June 22, 2020 3-3:45pm
Location:              Hangouts
Conference Line:



                                      MEETING PARTICIPANTS
☒   Nicolette Fidel                               ☒   Franny Hyland
☐   Penny Baroldy                                 ☒   Mary Lynn Greenhow
☒   Cynthia Ford                                  ☒   Rick Becker
☐   Christine Willis                              ☒   Tricia Bawn
☒   Minnie Williams                               ☒   Jennifer Atkins
☐                                                 ☒   Colleen Suarez


                                              AGENDA
                                                                                        Person
Time                                     Agenda/Topic
                                                                                        Responsible
         Review GH Census and make appropriate updates where applicable

            •   Team review Census and went through each district. Jenn took notes      Nicolette
                on needed changes and will update based on group’s discussion

         Confirm any vendor service agreements that might be in place (ie, pools
         landscaping)
            • There are some . When site details are discussed, that can be MaryLynn
               determined. Pool is in one and there are pest controls. New vendor will
               have to determine who will continue with those specific services
         Review of the slide deck for the vendor meeting Wed 6/24
            • There will be welcome , introductions and purpose. Reviewed slide with
               timeline. The document viewed today is just a draft. MaryLynn and
               Nicolette had some concerns with logistics involved with this timeline.
               MaryLynn suggested that a Dec 30th date be avoided for any transitions
               or movement of members
            • Marylynn asked if AHCCCS information can be obtained from them Nicolette
               earlier than has traditionally happened. Since AHCCCS is launching
               new system, want to ensure that everything is smooth, This also needs
               to be communicated to the vendors as agreements are made and
               licenses are transferred (Nicolette)
            • Nicolette discussed the potential of having a regional strategy for the
               vendor presentation. Wants the selection process will be more
Case 9:20-bk-10554-DS
          manageable by Doc      343-8families
                            providing    Filed 09/18/20    Entered
                                                with information    09/18/20
                                                                  about       20:43:59
                                                                        vendors  and     Desc
                               Exhibit Exhibit
          vendors being grouped by regions.    8   Page  6 of 10
       • Vendors will respond by addresses so that vendors can respond
          accordingly
       • Nicolette wants to know if CPES will be presenting. They informed that
          they will be there in the event that there are specific questions they can
          answer
       • Nicolette, PHI will not be initially shared with the vendors. That will be
          later in the process
       • Nicolette wanted to know if the information regarding infrastructure for
          each location will be available by Wed (6/24). Marylynn suggested
          having more standard pricing for furnishings in home based on the size
          or the accommodation. Major appliances should be noted if they are part
          of the takeover
       • Explanation of the supplemental vendor call will be explained during the
          meeting and understand who will be making the final decision where a
          member will be placed. Information will be shared with the vendors
          regarding award letters, meaning of same and next steps
       • Nicolette will add the timelines discussed in the HCBS meeting for
          vendor call process, family meetings and selection of the preferred
          vendor by families
   Review Agenda for the vendor meeting, discuss regional strategy – CPES
   recommendations for grouping                                                        Nicolette
       •
   Discuss update on Raytheon
       • Bankruptcy Attorneys for Tungland have been contacted. These
          negotiations/purchase orders will cover vehicles, staff, purchasing
          houses and furnishings.                                                      MaryLynn
       • Nicolette wanted to know if there is a process for each home or will it be
          a package deal
       • The particulars should be worked out by next week with Tungland
   Other discussion included sharing the communications and meeting process
   with the members
       • CPES discussed property manager that they use that may be
          problematic
       • MaryLynn wants to know if there are some locations that aren’t
          transitioned by Dec 31st…what happens. Nicolette assured that we hope
          not to have that issue but need to have a plan in the event that that may
          happen
     Case 9:20-bk-10554-DS   Doc 343-8 Filed 09/18/20 Entered 09/18/20 20:43:59   Desc
                               Exhibit Exhibit 8 Page 7 of 10




                                   ACTION ITEMS LOG
No               Action Items                 Owner     Due Date            Status
 1
 2
 3
 4
 5



                               BUSINESS DECISIONS LOG
                                           Date       Date
No            Business Decision                                          Approved By
                                         Identified Approved
1
2
3
4
5
     Case 9:20-bk-10554-DS         Doc 343-8 Filed 09/18/20 Entered 09/18/20 20:43:59        Desc
                                       Exhibit Exhibit 8 Page 8 of 10
                            Arizona Department of Economic Security (DES)
                                  CPES – LEADERSHIP TEAM MEETING
Facilitator:           Nicolette Fidel                   Note Taker: Cynthia Ford
Date/Time:             Monday June 29, 2020 3-3:45pm
Location:              Hangouts
Conference Line:



                                      MEETING PARTICIPANTS
☒   Nicolette Fidel                                ☒   Franny Hyland
☐   Penny Baroldy                                  ☒   Mary Lynn Greenhow
☒   Cynthia Ford                                   ☒   Rick Becker
☐   Christine Willis                               ☒   Tricia Bawn
☒   Minnie Williams                                ☒   Jennifer Atkins
☐                                                  ☒   Colleen Suarez


                                              AGENDA
                                                                                            Person
Time                                     Agenda/Topic
                                                                                            Responsible
         Status for non GH and GH services: Colleen for non-services, vendor calls
         continue and are currently closed. Members who are without services, have
         been elevated to now have direct calls Colleen says that about 50% have
         selected the service. Anticipated the data being updated onto the tracker
         asap. DH homes are not 100% nor employment. MaryLynn requested
         updated tracking sheet be sent to CPES. Adriana tasked with updating.
         Nicolette wanted to know if there is a more efficient way to track for members
         and their selection. Some vendor calls have gone out just haven’t gotten
         responses as expected. Nicolette thinks there may be a gap in
         communication. Colleen suggested that Marla step in to assist with closing
         this gap.
         Rick stated that because some members are only receiving short time periods
         (eg. 1 hour) and may be difficult to have a vendor pick up those services
         Nicolette asked if there was a possibility to have some services conducted
         remotely. Rick feels that there may be some challenges to obtain vendors.
         Nicolette suggested possibly using MRA if necessary.
         Colleen stated that there has not been much response to Vendor Calls for
         some of the rural areas where there are requests for service for one member.
         Suggested that maybe changing strategy and bundling a service to include
         more members/services in a particular geographic area may attract a potential
         vendor to provide the service. Having just one or two member services
         provided may not be attractive to a vendor but if there can be justification for
         going into an otherwise remote or obscure location, being able to service
         multiple member or provide multiple services, may get us more responses.
     Case 9:20-bk-10554-DS
        Only                      Doc 343-8
               two IDLA’s in Phoenix,           Filed 09/18/20
                                           Charlotte              Enteredand
                                                       is a coordinator   09/18/20  20:43:59
                                                                              Nicolette will   Desc
        connect appropriate parties   Exhibit Exhibit 8   Page  9 of 10
        Tungland will be sending due diligence list and NDA as they move forward with
        transfer. Still on target for the July 31st. Nicolette wants Colleen to ensure that
        families agree with selection of new vendor once the deal is closed.
        Group Homes are ready to send Amended Vendor Call. Should be finalized
        and sent out tomorrow. Actually ahead of projected time
        Received some comprehensive answers from the 1st vendor call.
        Member/family town hall has been scheduled for 7/22 from 6-8pm. CPES
        wanted to know if they are invited to attend the Town Hall. Jennifer will send
        invites to CPES team. Nicolette suggested that at the next meeting, take time
        to coordinate their efforts
        Nicolette emphasized that members still have choice even though ideally a
        vendor being able to service multiple homes would be ideal. Concerned about
        having coverage and manageable takeover by vendor.
        Vendor call for HPD has gone out as of June 25th
        Nicolette requested that if CPES has any feedback based on their experiences,
        that can be passed on to future vendors, that information would be welcomed
        Marylynn stated that Trish forwarded an email, looks like some vendors may
        have a leg up and want to ensure that everyone (vendor) has an equal
        opportunity and that members are afforded the opportunity to make selection
        from the qualified vendor list. Nicolette will review the document and analyze
        the data
        Jenn said that responses have been good and there are vendors who are
        waiting to receive the Amended VC




                                         ACTION ITEMS LOG
No                 Action Items                     Owner        Due Date               Status
 1   Send tracking sheet to CPES                  Jenn           7/1/20
 2   Contact Marla to ensure communications       Colleen        7/6/20
     and member selection is moving forward
3    Determine cadence for communication          Jenn           7/6/20
4    Rick to send information to Colleen to       Rick           6/30
     ensure that members are actually the
     ones making selection of new vendor
5    Contact James Kimball for any IDLA
     issues ( per Charlotte as a response
     Minnie) 602-771-2612
     jkimball@azdes.gov
6    Case invites
     Send 9:20-bk-10554-DS
                  for family townDoc
                                  hall343-8
                                       to CPESFiledJennifer
                                                     09/18/20 Entered
                                                                 6/29/2009/18/20 20:43:59 Desc
                                                                             COMPLETED
     team                          Exhibit Exhibit 8   Page  10 of 10




                                BUSINESS DECISIONS LOG
                                            Date       Date
No             Business Decision                                               Approved By
                                          Identified Approved
1
2
3
4
5
